MEMORANDUM **
Hon Wing Poon, a native and citizen of China, and his wife, Yin Loi Ho, a native of Hong Kong and citizen of China, petition for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s denial of their application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d *14738 (1992), and we deny the petition for review.
Substantial evidence supports the BIA’s decision that petitioners failed to show a well-founded fear of future persecution. Because there is no evidence that petitioners would suffer a threat of future harm in Hong Kong, and the 2002 State Department Report on China and Hong Kong does not show that petitioners would be susceptible to any harm in Hong Kong, petitioners’ asylum claim fails. See Na-goulko v. INS, 333 F.3d 1012, 1018 (9th Cir .2003).
Because petitioners failed to establish eligibility for asylum, they necessarily failed to meet the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 960-61 (9th Cir.1996) (en banc).
Substantial evidence also supports the BIA’s conclusion that petitioners failed to show that it was more likely than not that they will be tortured if returned to China. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.